JfourtJ) Court of Sppeate
                                   £§>an Antonio,

                                             July 3,2013


                                         No. 04-12-00517-CV


                                         Sergio ALANIS, Sr.,
                                               Appellant


                                                  v.




                       Jesus Maria ALVAREZ, and Alvarez & Associates,
                                               Appellees


                   From the 381st Judicial District Court, Starr County, Texas
                                       Trial Court No. DC-00-328
                       The Honorable Federico Hinojosa, Judge Presiding



                                            ORDER

       The Appellee's Motion to Adopt and Conform Applicable Brief of Intervenor is
GRANTED.




                                                       Rebeca C. Martinez, Justj^e

                                                                                     sff th
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said       i
court on this 3rd day of July, 2013.




                                                       Keit!
                                                       Clerk of Court